Name: 86/114/EEC: Commission Decision of 6 March 1986 amending Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Dutch, Danish, German and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  wood industry;  agricultural activity
 Date Published: 1986-04-15

 Avis juridique important|31986D011486/114/EEC: Commission Decision of 6 March 1986 amending Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Dutch, Danish, German and Italian texts are authentic) Official Journal L 099 , 15/04/1986 P. 0021 - 0022*****COMMISSION DECISION of 6 March 1986 amending Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Dutch, Danish, German and Italian texts are authentic) (86/114/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, Denmark, Germany, France, Italy, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North America, may in principle not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum, the cause of oak wilt; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas by Commission Decision 85/634/EEC (3), the Commission granted such derogations under revised conditions in respect of oak logs originating in Canada or the United States of America; Whereas that Decision stipulated that the revised conditions should become mandatory by 1 January 1986 at the latest; Whereas it has been established that late publication of the Decision in the Official Journal of the European Communities has caused difficulties to the factual publicizing of the conditions to all circles concerned in the Community as well as in Canada and the United States of America; Whereas it has also been established that these difficulties have delayed the setting up of the necessary administrative and technical arrangements, in particular in respect of fumigation facilities and related structures; Whereas therefore the aforementioned date of 1 January 1986 should be replaced by a later date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. In Article 6 of Decision 85/634/EEC, '1 January 1986' is hereby replaced by '15 March 1986'. 2. Until that date, the Member States concerned shall make use of the provisions laid down in Article 1 (2) (d), third indent of Decision 85/634/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 6 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 379, 31. 12. 1985, p. 45.